Title: To James Madison from Edmund Pendleton, 25 August 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. Augt. 25th. 1783
Your favr. of the 12th. casts a Slur upon that of July 21st. very unmerited, as that & every other containing any Political Sentiment, however hastily written, deserve more Attention than I have paid to them. I feel the strongest conviction that we never differed in the end of our pursuits, the pure public good, untainted or corroded by any selfish views, however our sentiments may differ as to the mode to be pursued for attaining it. At the same time I see Solidity & good sense in yr. distinction between a Certificate issued for a certain liquidated value received, and a Bill offered to the Public, containing no Acknowledged value it is to answer for—and acknowledge the Justice of yr. general remarks as to the principles of preserving the Public faith as to both; It is about the application of these general Principles that we disagree. As to the first we agree so far that the holder of a Certificate is without doubt intitled to the value deposited, independent of all subsequent accidents & events, but I think when he throws it into General circulation, and it passes from hand to hand as a marketable commodity, the similarity to the Bills commences & continues—they have both alike a nominal value appearing in their face, alike the subject of Speculative depreciation, & hence the ground of my proposed distinction between the holder & a late purchaser at a low value. It was indeed the best price at Market, but as Ingrossers & forestallers of Markets incur the Public odium and are justly punishable, so if the fact be as I suppose that the Possessors of these notes & Certificates, to speak in the general, were in a confederated practice to reduce their value to the Public Injury & their own emolument, neither public faith or Honour intitle them to a reward for this nefarious conduct, both which are sufficiently, and perhaps superabundently preserved by restoring them to their real money & Interest. And here my friend I anew dissent from yr. proposition of founding the mode of paying the notes upon necessity, & not Justice. I cannot think that any necessity, short of Bankrupcy, or a total inability to pay, can sanctify Injustice; And I hope we are not, nor ever shall be in a condition which shall impel the adoption of that poor plea. No I am so far from thinking that Justice demands the Payment of our Continental Bills at the nominal value in specie, if we are able, that if specie sufficient was in yr. Treasury, I should think the throwing it into the Delaware, a more honourable & just disposition of it, as to the surplus beyond what the Possessors gave, than to put it into their Pockets. But I beg pardon for the trouble I have given you already on this subject.
As I never expected any fruits from Mr. Danaes errand to the Court of Petersburg, I am not very anxious about his disappointment there. The delicacy of the Empress, may probably be allowed a proper Ostensible reason for her conduct, tho’ I do not beleive it the real one, which seems not difficult to trace from their verbal communication.
In adjusting yr. Peace establishment, will you pardon me in hazarding an hint as to foreign Ministers, or rather our having Ministers at foreign Courts? I see in their Appointment a great Annual expence, one point of considerable Objection, but not the greatest. I fear their entering into the Cabals and policies of Europe, so as to imbroil America in their future Wars, with wch. I think we have nothing to do. A general Commerce with them all should be the object of our policy, and this purpose it seems to me may be better answered & at a small part of the expence, by a Consul or Superintendt. of Trade in each nation, than by the glare, expence & danger of a Courtly Minister.
Our drought continues & we begin to be very Apprehensive of a famine. I am Dr. Sir Yr. very Affe. friend
Edmd Pendleton
